 



EXHIBIT 10.C.1
AMENDMENT NO. 1 TO THE
EL PASO ENERGY CORPORATION
2001 STOCK OPTION PLAN
FOR NON-EMPLOYEE DIRECTORS
     Pursuant to Section 9.1 of the El Paso Energy Corporation 2001 Stock Option
Plan for Non-Employee Directors, effective as of January 29, 2001 (the “Plan”),
the Plan is hereby amended as follows, effective February 7, 2001:
     WHEREAS, the Certificate of Incorporation of El Paso Energy Corporation, a
Delaware corporation, was amended to change the name of the corporation to El
Paso Corporation effective February 7, 2001.
     NOW THEREFORE, the name of the Plan is hereby changed to the “El Paso
Corporation 2001 Stock Option Plan for Non-Employee Directors” and all
references in the Plan to “El Paso Energy Corporation” or the “Company” shall
mean “El Paso Corporation.”
     IN WITNESS WHEREOF, the Company has caused this amendment to be duly
executed on this 7th day of February 2001.

            EL PASO CORPORATION
      By:       /s/ Joel Richards III         Joel Richards III        Executive
Vice President
Human Resources and Administration     

Attest:

     
 
   
/s/ David L. Siddall
   
 
   
Corporate Secretary
   

 